Opinion of the Court
Darden, Judge:
The appellant pleaded guilty to charges of robbery and aggravated assault before a general court-martial. He was sentenced to a dishonorable discharge, confinement at hard labor for ten years, forfeiture of all pay and allowances, and reduction to the lowest enlisted grade. After the convening authority reduced the confinement part of the sentence to two years, the United States Army Court of Military Review affirmed the findings and the sentence. We granted review on the issue of whether the military judge was required to inquire personally of the appellant whether he had anything to say in his own behalf before sentencing.
Our decision in United States v Williams, 20 USCMA 47, 42 CMR 239 (1970), is that neither statutory law nor the Manual for Courts-Martial, United States, 1969 (Revised edition), requires a military judge to remind an accused of his privilege to speak before he is sentenced, although we strongly *94urged that military judges give such a reminder (out of the hearing of members of the court in those instances' where these members are to determine sentence). The Williams opinion also notes that in Article III courts the requirement for such a reminder appears to be based not on the Constitution but on the Federal Rules of Criminal Procedure. Accordingly, the decision in this case is controlled by Williams, and the military judge’s not reminding the appellant of his allocution privilege does not constitute reversible error.
In United States v Johnson, 19 USCMA 464, 42 CMR 66 (1970), a divided Court held that for offenses occurring after July 31, 1969, there is no constitutional, statutory, or regulatory prohibition against consideration of records of Article 16 punishment as an element in a court’s determination of an appropriate sentence after it has entered its findings. We expressed the view that Article 15 punishment is not a conviction that can alter the limits of punishment but, depending upon the offenses for which Article 15 punishment was administered and the offenses for which an accused is being tried by court-martial, consideration of records of Article 15 punishment may result in a sentence that more closely approaches the limits of punishment than it would if such records had not been considered. Here, the offenses for which the appellant received Article 15 punishment occurred after the offenses for which he was tried by this court-martial. In United States v Stanaway, 12 USCMA 552, 31 CMR 138 (1961), and United States v Crusoe, 3 USCMA 793, 14 CMR 211 (1954), this Court held that Manual provisions then in effect prohibited the use of evidence of conviction for offenses committed after the dates of all the offenses for which the accused was then being tried. Those cases construe a Manual provision that limited use of prior convictions to those concerning offenses “committed . . . during the three years next preceding the commission of any offense of which the accused stands convicted.” (Manual for Courts-Martial, United States, 1951, paragraph 75b (2).) (Emphasis sup-plied.) In this case we are considering a different Manual provision. Paragraph 75d, Manual for Courts-Martial, United States, 1969 (Revised edition), permits presentation to the military judge of certain personnel records that reflect the past conduct and performance of the accused, subject to regulations of the Secretary concerned.
Regulations promulgated by the Secretary of the Navy under authority granted him by paragraph 75d, Manual, supra, limit the use of records of nonjudicial punishment to those relating to offenses committed during the current enlistment and during the two years next preceding the commission of any offense of which the accused stands convicted.1 The corresponding Army Regulation, paragraph 2-20 of AR 27-10, contains no such restriction. Since paragraph 75d of the Manual, supra, permits use of records reflecting “the past conduct and performance of the accused,” use of evidence of misconduct by the accused during the period between the commission of the offenses for which he is being tried and the time of his sentencing appears to be consistent with the terms of the Manual provision, but we need not decide that issue here. Even if admission of the records of Article 15 punishment had been erroneous, paragraph 75d of the new Manual specifically provides that in regard to the materials made admissible under this paragraph, “[ojbjec-tions not asserted will be regarded as waived.” In this case the trial defense counsel was asked by the military judge if he had any objection to the introduction of the record of Article 15 punishment and the defense stated that there was no objection. By express Manual provision, therefore, any objection the appellant might otherwise have raised was waived.
Prosecution Exhibit 4 admitted into evidence by the military judge was the appellant’s DA Form 20 (Enlisted Qualification Record) which contained a no*95tation of a previous unauthorized absence. In United States v Montgomery, 20 USCMA 35, 42 CMR 227 (1970), a majority of this Court held that for offenses occurring after August 1, 1969. introduction of such evidence after findings and before sentencing was permitted under a valid exercise by the President of authority to promulgate regulations granted to him by statute.
The decision of the Court of Military Review is affirmed.
Chief Judge Quinn concurs.

 Section 01117, Manual of the Judge Advocate General, Department of the Navy.